Citation Nr: 0322642	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  99-20 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a heart disorder, 
including residuals of right bundle branch block.  

4.  Entitlement to service connection for a left writ 
disorder.  

5.  Entitlement to service connection for diabetes mellitus.  

6.  Entitlement to service connection for pituitary gland 
enlargement and galactorrhea.  

7.  Entitlement to service connection for mononucleosis with 
spleenomegaly.  

8.  Entitlement to service connection for a respiratory 
disorder, including upper respiratory infection, bronchitis, 
and constochondritis.

9.  Entitlement to service connection for a sinus disorder.  

10.  Entitlement to service connection for bilateral shin 
splints.  

11.  Entitlement to service connection for a back disorder, 
including lumbosacral, thoracic and cervical spines.  

12.  Entitlement to service connection for residuals of viral 
meningitis.  

13.  Entitlement to service connection for a musculoskeletal 
disorder of the right lower extremity (other than the right 
knee). 

14.  Entitlement to service connection for a right ankle 
disorder.  

15.  Entitlement to service connection for a left knee 
disorder.  

16.  Entitlement to service connection for a left shoulder 
disorder.  

17.  Entitlement to an initial evaluation in excess of 10 
percent for vascular cephalgia from January 22, 1998 to March 
19, 2002.  

18.  Entitlement to an initial evaluation in excess of 30 
percent for vascular cephalgia from March 20, 2002.  

19.  Entitlement to an initial compensable evaluation for 
scars, residual of excision of cysts on arms, legs and face.  

20.  Entitlement to an initial compensable evaluation for 
scars, residuals of an appendectomy.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active military duty from August 1979 
to August 1984 and from October 1988 to January 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which entitlement to service 
connection for bilateral hearing loss, tinnitus, a heart 
disorder, including residuals of right bundle branch block, a 
left writ disorder, diabetes mellitus, pituitary gland 
enlargement and galactorrhea, mononucleosis with 
spleenomegaly, a respiratory disorder, including upper 
respiratory infection, bronchitis, and constochondritis, a 
sinus disorder, bilateral shin splints, a back disorder, 
including lumbosacral, thoracic and cervical spines, 
residuals of viral meningitis, musculoskeletal disorder of 
the right lower extremity (other than the right knee), a 
right ankle disorder, a left knee disorder and a left 
shoulder disorder was denied.  Service connection for 
vascular cephalgia was granted and assigned an initial 
evaluation of 10 percent from January 22, 1998 to March 19, 
2002, service connection for scars, residual of excision of 
cysts on arms, legs and face and scars, residuals of an 
appendectomy was granted and assigned noncompensable 
evaluations.  

In a June 2002 rating decision the evaluation for vascular 
cephalgia was increased to 30 percent effective March 20, 
2002.  


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), modified VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
Because neither the SSOC nor any other documents from VA 
meets the specific notice requirements erected by the VCAA 
the Board requests further development.  Quartucccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has not been afforded an examination with regard 
to the claim of entitlement to service connection for a 
respiratory disorder, including upper respiratory infection 
and bronchitis.  Although the veteran was afforded 
examinations with regard to the claims of service connection 
for pituitary gland enlargement and galactorrhea, diabetes, 
bilateral tinnitus and residuals of viral meningitis the VA 
examiners did not provide opinions as to whether it is at 
least as likely as not that the veteran has pituitary gland 
enlargement and galactorrhea, diabetes, bilateral tinnitus 
and residuals of viral meningitis that were incurred in or 
aggravated by service.  In addition the March 20, 2002, VA 
neurological examiner indicated that no old medical records 
were made available for review.  The April 2002 VA ear 
disease examiner wrote that the claims file was not available 
for review.  In the case of a claim for disability 
compensation, the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C. § 
5103A; 38 C.F.R. § 3.159(c)(4).  This includes the duty to 
obtain VA examinations, which provide an adequate basis upon 
which to determine entitlement to the benefit sought.  Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:  

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate the 
claims of entitlement to service 
connection and for higher initial 
evaluations.  Also notify the veteran 
that VA will obtain records of Federal 
agencies, the veteran is responsible for 
submitting records of private health-care 
providers, unless the veteran signs a 
release, which would authorize VA to 
obtain them.  

2.  The RO should afford the veteran VA 
respiratory and dermatological 
examinations.  The claims folder should 
be made available to the examiners for 
review in conjunction with the 
examinations and the examiners are asked 
to indicate in the examination reports 
that the claims folder has been reviewed.  
All necessary tests should be conducted 
and the examiners should review the 
results of any testing prior to 
completion of the reports.  The examiners 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.

3.  The respiratory examiner is requested 
to indicate whether the veteran currently 
has a respiratory disorder, including 
upper respirator infection, bronchitis, 
and constochondritis.  If the veteran has 
a current respiratory disorder the 
examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
respiratory disorder was incurred in or 
aggravated by service.  

4.  The dermatologist is requested to 
comment on the extent of the functional 
limitations caused by the service 
connected scars, residual of excision of 
cysts on arms, legs and face and scars, 
residuals of an appendectomy.  The 
dermatologist is requested to describe in 
detail the scars found on the arms, legs, 
face and abdomen.  The dermatologist is 
requested to specify the length and width 
and area of the scars, and the degree of 
any disfigurement from the scars; whether 
the scars are poorly nourished with 
repeated ulceration; whether the scars 
are tender and painful on objective 
demonstration; whether the contour of the 
scars are elevated or depressed on 
palpation, or adherent to underlying 
tissue, or hypo- or hyper- pigmented in 
an area exceeding six square inches (39 
sq. cm.); and whether the skin texture is 
abnormal (irregular, atrophic, shiny, 
scaly, etc) in an area exceeding six 
square inches (39 sq. cm.), indurated or 
inflexible in an area exceeding six 
square inches (39 sq. cm.).  The 
dermatologist is requested to indicate 
whether the scars cause limitation of 
function of the arms, legs, face and 
abdomen.  In addition, the dermatologist 
is requested to indicate whether the 
scars on the veteran's face have visible 
or palpable tissue loss, gross distortion 
of three or more features or paired sets 
of features or any characteristics of 
disfigurement, i.e. a scar 5 or more 
inches (13 or more cm.) in length; a scar 
at least one-quarter inch (0.6cm.) wide 
at widest part; or underlying soft tissue 
missing in an area exceeding six square 
inches (39 sq. cm.).  

5.  The RO is requested to make the 
claims folder available to a VA physician 
for review.  The physician's written 
opinion should reflect that such a review 
was conducted.  The physician is 
requested to express an opinion as to the 
etiology of any current pituitary gland 
enlargement and galactorrhea, diabetes, 
bilateral tinnitus and residuals of viral 
meningitis.  The physician is requested 
to specifically state what relationship, 
if any, exists between the veteran's 
current pituitary gland enlargement and 
galactorrhea, diabetes, bilateral 
tinnitus and residuals of viral 
meningitis and her period of active 
service.  The VA physician should provide 
complete rationales for all conclusions 
reached and opinions expressed.  The 
veteran should be scheduled for another 
VA examination if deemed necessary by the 
VA physician.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

7.  If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issues and 
afforded the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to report for a scheduled VA examination may have 
adverse consequences, including the possible denial of the 
claims.  See 38 C.F.R. § 3.655(b) (2002); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

